Citation Nr: 1420632	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to November 6, 2013, and in excess of 20 percent thereafter, for left hip strain with limited flexion (left hip disability), to include the propriety of reducing the evaluation from 40 percent to 10
percent disabling effective April 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to November 1950, and from
April 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a January
2012 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Huntington, West Virginia, that reduced the Veteran s evaluation for a left
hip disability from 40 percent to 10 percent, effective April 1, 2012.
  
In October 2013, this matter was remanded for additional development.

In a January 2014 rating decision, the RO increased the evaluation of the Veteran's service-connected left hip strain with limited flexion, from 10 percent disabling to 20 percent disabling, effective November 6, 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  When compared to VA examination results from February 2009, the May 2011 VA examination does not clearly reflect sustained improvement over time such as to justify a reduction in rating of left hip strain with limited flexion.

2.  Left hip strain with limited flexion is evaluated at the maximum 40 percent evaluation under December 5252, and is not productive of ankylosis, flail joint, or impairment of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a reduction of the rating for the service-connected left hip strain with limited flexion from 40 percent to 10 percent, effective April 1, 2012, have not been met. 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. § 3.344  (2013).

2.  The criteria for an initial evaluation in excess of a 40 percent rating in left hip strain with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a); Diagnostic Code 5252 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In January 2009 and May 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, the Board notes that the Veteran's increased rating portion of the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Also, as to the restoration/propriety of a reduction appeal for the service-connected left hip disability, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to the reduction action.  In any event, as the reduction is being fully restored, any deficiency in any obligation to provide notice on this issue is moot.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations which, taken together, are fully adequate to decide the claims herein.  In this regard, the Board notes that the examiners conducted examinations of the Veteran according the relevant criteria used to evaluation the claims.  

The Board notes that this matter was remanded in October 2013 in order to provide the Veteran with an updated VA examination and updated VA treatment records.  Subsequent to the remand, the Veteran was afforded an examination dated in November 2013.  Updated VA treatment records were also associated with the Veteran's claims file in December 2013.  As such, the Board finds that there was substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).





II. Analysis

A.  Medical evidence.

The Veteran was afforded a VA examination dated in February 2009.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The Veteran reported that he injured his left knee while playing football on active duty in 1953.  He subsequently had cartilage removal in 1954 and tibial/fibular osteotomy in 1984.  The Veteran reported left hip pain secondary to this limb length discrepancy.  He used a cane and brace.  His left hip was noted to be affected with abnormal motion, limitation, pain, and antalgic gait, but no flail or false flail joint.  He was found to be unable to stand for more than a few minutes or walk for more than a few yards.  The left hip was found to be nontender without crepitance or inflammation, and no deformity.  Left hip flexion was 0-90 degrees without pain, extension was 0-30 degrees (with pain 0-30), adduction was 0-25 degrees (with pain 0-25), abduction was 0-30 degrees (with pain 0-30), internal rotation was 0-35 degrees without pain, and external rotation was 0-45 degrees without pain.  X-rays demonstrated preserved cortical margins and bone mineralization without fracture or malalignment, and joint spaces maintained without bony degenerative changes.

The Veteran was afforded an additional VA examination dated in May 2011.  He was noted to be service-connected for his left hip condition as secondary to his a left knee injury with surgery and shortening of the left leg while in the military.  The Veteran reported that the pain had worsened since his last evaluation.  He walked with a cane and a limp, favoring the left side.  Range of motion testing indicated flexion of 100 degrees, extension of 20 degrees, and abduction of 45 degrees.  He crossed his left leg over his right, and toes out were greater than 15 degrees.  There was objective evidence of pain on active motion and after three repetitions, but no additional loss of motion after repetitive motion.  X-rays of the left hip demonstrated no evidence of fracture or dislocation.  There was good bony mineralization.  The femoral head maintained a normal contour and the joint space was well-maintained and soft tissues were intact. The impression was that the left hip demonstrated no radiographically apparent abnormalities.  Left hip symptoms indicated no deformity, giving way, incoordination, episodes of dislocation, subluxation, or locking, and no effusions or flare-ups of joint disease.  There were symptoms of stiffness, weakness, pain decreased speed of joint motion, and tenderness.  In addition, some guarding was noted with range of motion check.  The examiner indicated that the Veteran's left hip disability caused moderate impairment while performing physical labor.

The Veteran was afforded an additional VA examination dated in November 2013.  He was diagnosed with chronic left hip strain with limb length discrepancy.  He had soreness in the left hip all the time and had intermittent stiffness in the hip, especially after sitting for a while.  The Veteran indicated that he had a hard time getting up from a chair due to the soreness and stiffness.  He reported that the hip snaps, cracks and pops, and it was harder to move due to increased pain during flare-up or with repetitive use of the hip.  Flexion was 40 degrees and extension was greater than 5 degrees, both with no objective evidence of painful motion.  There was no abduction lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  In addition, rotation was not limited such that the Veteran could not toe-out more than 15 degrees. The examiner found that the left hip range of motion was limited by left hip pain, left sacrolitis and muscle weakness in the left hip.  On repetitive-use testing, flexion was 30 degrees, with no change in the other tested measurements.  The examiner found that the Veteran generally had functional loss, functional impairment and/or additional limitation of range of motion of the hip and thigh after repetitive use.  In addition, there was localized tenderness and some muscle strength loss on the left.  Leg length discrepancy was also noted, as well as the Veteran's use of a cane for ambulation.  There was no degenerative or traumatic arthritis documented.  Veteran was unable to perform tasks that required prolonged sitting, standing, and walking. 

Outpatient treatment records were also reviewed.  However, these records do not indicate that the Veteran's condition was worse than the findings outlined in the VA examination reports noted above.  


B. Propriety of Reduction.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

In this case, the RO, in a March 2009 rating decision, granted service connection for a left hip condition as secondary to the service connected disability of left lower limb discrepancy, evaluated as 40 percent disabling effective June 26, 2008.  In September 2011, the RO proposed to reduce the evaluation based on the findings of a May 2011 VA examination.  A letter from the RO to the appellant, dated in September 2011, notified the Veteran of the proposed reduction in the disability rating.  The letter included a copy of the proposed rating decision, and informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, the appellant was advised of his right to request a personal hearing to present evidence or argument.  The Veteran did not submit additional evidence and, in January 2012, the RO reduced the evaluation of the Veteran's service-connected left hip disability from 40 percent to 10 percent disabling, effective April 1, 2012.  A January 2012 notice informed the Veteran that this reduction reduced his overall combined evaluation from 80 percent to 70 percent disabling.  The Veteran testified before the undersigned after the reduction took effect.

Based on the foregoing, the Board finds that the RO complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Thus, the Board will turn to the question of whether the rating reduction was proper.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292   (1999).  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992).  

As noted above, a March 2009 decision granted service connection for a left hip condition as secondary to the service connected disability of left lower limb discrepancy, evaluated as 40 percent disabling effective June 26, 2008.  In September 2011, the RO proposed to reduce the evaluation based on the findings of a May 2011 VA examination.  As the 40 percent rating for the Veteran's service-connected disability was in effect for less than five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case. Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) . 

In addition, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 U.S.C.A. § 4 .10. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 413 Vet. App. at 421.

In the instant case, the Board finds that the May 2011 VA examination provided an inadequate basis for reducing the appellant's disability evaluation.  As stated, in a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work. 

The Board finds that the May 2011 VA examination does not show that meaningful improvement in the left hip disability occurred or that there was general  improvement in the appellant's ability to function. While the Veteran's range of motion testing in the May 2011 VA examination was marginally better overall, his extension went from 30 degrees in 2009 to 20 degrees in 2011.  In addition, he complained of increased pain on testing in the later examination and he continued to walk with a cane and a limp, favoring the left side.  Regardless of whether the left hip disability met the schedular criteria for a 40 percent rating, therefore, the Board finds that the May 2011 VA examination does not show that the left hip disability generally improved from the February 2011 VA examination.  

Based on the foregoing, and resolving doubt in favor of the Veteran, the Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected left hip disability underwent actual improvement at the time of the rating reduction.  Accordingly, the Board finds that the reduction in the evaluation for service-connected left hip strain with limited flexion to 10 percent disabling was improper, and the 40 percent disability evaluation is restored, effective April 1, 2012.

C.  Increased rating.

The Veteran also contends that he should be afforded a higher evaluation for his left hip disability.  As the 40 percent evaluation has been restored for this disability, the question for consideration is whether an initial evaluation in excess of 40 percent is warranted.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, as is shown in the instant case.  See Hart v. Mansfield, 21 Vet. App. 505   (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing. 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207   (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).  Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2012). 

The Veteran's left hip disability is currently evaluated at 40 percent under Diagnostic Code 5252 for limitation of flexion.  The maximum evaluation under this code is 40 percent.  Diagnostic Codes that provide an evaluation greater that 40 percent include Diagnostic Code 5250 for ankylosis, Diagnostic Code 5254 for flail joint of the hip, and Diagnostic Code 5255 for impairment of the femur.  As the medical evidence does not demonstrate ankylosis, flail joint or impairment of the femur, these diagnostic codes are not for application and a higher evaluation is not warranted.  

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether higher evaluations may be warranted on this basis.  However, the Board finds that the evaluation adequately takes the Veteran's noted complaints of pain into consideration.  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has considered whether staged ratings under Fenderson, supra, are appropriate; however, the Board finds that his symptomatology was stable throughout the appeal periods at issue.  Therefore, assigning staged ratings for such disability is not warranted. 

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The record here does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  Thus, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran is in receipt of an individual unemployability rating as of November 6, 2013.  As such, no further consideration of a TDIU is warranted.


ORDER

Entitlement to restoration of a 40 percent rating for left hip strain with limited flexion from April 1, 2012, is granted.

An initial evaluation in excess of 40 percent for left hip strain with limited flexion is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


